Citation Nr: 1011225	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-10 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of one or both eyes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for bilateral 
cataracts, status post-phacoemulsification of the right lens 
with intraocular lens implant and retinopathy associated with 
type II diabetes mellitus.

2.  Neither of the Veteran's eyes exhibits symptomatology 
constituting loss of use of an eye, including blindness of an 
eye with or without light perception.


CONCLUSION OF LAW

The criteria for special monthly compensation based loss of 
use of one or both eyes have not been met.  38 U.S.C.A. 
§§ 1114(k), (l), and (n) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.350(a), (b), and (d) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

Review of the claims file reflects that a April 2007 letter 
sent to the Veteran satisfied VA's duty to notify 
requirements.  See generally Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009), aff'g in part Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  In this regard, it informed him of the 
requirements needed to establish entitlement to special 
monthly compensation for an eye disability.  This letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The April 2007 letter was sent to the 
Veteran prior to the June 2007 adjudication of the claim.  
Thus, it was timely.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the claim decided herein and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as 
well as all relevant VA and non-VA treatment records.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
those claims decided herein.  Finally, a VA eye examination 
was provided in conjunction with the issue on appeal.  The 
examination report contains findings relevant to the issue of 
entitlement to special monthly compensation based on vision 
loss in one or both eyes.  As such, the Board finds that it 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009).  
See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to 
substantiate his claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.  

Analysis

The Veteran is presently service-connected for bilateral 
cataracts, status post-phacoemulsification of the right lens 
with intraocular lens implant and retinopathy associated with 
type II diabetes mellitus, evaluated as 30 percent disabling.  
He contends that this does not reflect the actual severity of 
his disability and that he is entitled to special monthly 
compensation based on his vision.  See, e.g., Statement in 
Support of Claim received in August 2007.  

Special monthly compensation (SMC) may be warranted in a 
number of situations for eye disabilities.  First, SMC is 
payable under 38 U.S.C. § 1114(k) when there is loss of use 
or blindness of one eye, having only light perception.  
38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.350(a)(4) (2009).  It is also payable when visual acuity 
in both eyes is 5/200 or less.  38 U.S.C.A. § 1114(l) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.350(b)(2) (2009).  Finally, 
SMC is payable under 38 U.S.C. § 1114(n) when there is 
anatomical loss of both eyes or blindness without light 
perception in both eyes.  38 U.S.C.A. § 1114(n) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.350(d)(4) (2009).  

The Veteran's eyes have been evaluated on numerous occasions 
by both VA and private physicians since he filed his claim 
for SMC in September 2006.  These records show uncorrected 
visual acuity of no worse than 20/200 in his right eye and no 
worse than 20/50 in his left eye.  VA Examination Report 
dated in April 2007; VA Eye Clinic Note dated in November 
2007.  There is no indication that the Veteran is unable to 
recognize test letters at one foot or that further 
examination reveals that perception of objects, hand 
movements, or counting fingers cannot be accomplished at 
three feet.  See 38 C.F.R. § 3.350(a)(4) (defines when there 
is loss of use or blindness of one eye, having only light 
perception).  

The Board acknowledges that the Veteran has a "different" 
interpretation of vision than the VA and that he feels that 
his vision loss is severe enough to warrant SMC.  See VA Form 
9 received in March 2008.  However, as is clearly shown by 
the competent medical evidence of record, neither of the 
Veteran's service-connected eyes is characterized by visual 
acuity of 5/200 or less, blindness with only light 
perception, or blindness without light perception.  Given 
that the requirements of entitlement to SMC are based on such 
precise definitions, the Board finds the objective medical 
evidence significantly outweighs the Veteran's own lay 
assessment of his vision.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (Board must address a veteran's lay 
assertions); but see Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  As such, the 
Veteran's appeal must be denied.

The principle of reasonable doubt was considered in the 
adjudication of this appeal, but does not apply because a 
preponderance of the evidence is against this claim.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to SMC based on loss of use of one or both eyes 
is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


